EXHIBIT 10.1

SECURED REVOLVING CONVERTIBLE PROMISSORY NOTE

$4,000,000.00

Palm Beach County, Florida

 

February 13, 2015




FOR VALUE RECEIVED, GelTech Solutions, Inc., a Delaware corporation (the
"Borrower"), promises to pay to the order of Michal L. Reger (the "Lender”)
which term shall also include any subsequent holder of this Note), the principal
sum of Four Million and 00/100 Dollars ($4,000,000.00) (the "Committed Sum") or
so much of that sum as may be advanced under this Note by the Lender pursuant to
the Secured Revolving Convertible Promissory Note and Security Agreement, with
interest until paid as set forth in this Note (the "Loan").

 

Interest. This Note shall bear interest at a fixed annual rate of seven and one-
half percent (7.5%). The rate of interest to be charged from time to time,
pursuant to this paragraph is hereinafter called the "Interest Rate," payable
annually at the Lender’s option either in cash or in the Borrower’s Common
Stock. If the Lender elects to receive Common Stock as payment for the accrued
interest, the Borrower shall issue a number of shares based on the closing price
of the Borrower’s Common Stock on the last trading day preceding the applicable
one-year anniversary date. Notwithstanding anything to the contrary in this Note
or Loan, interest shall only be paid on Advancements (defined below).

Repayment. All remaining unpaid principal together with interest accrued thereon
shall be due and payable on December 31, 2020 (such date, or any earlier date
upon which payment in full is due is hereinafter called the ("Maturity Date").
The principal balance of this Note may be prepaid, in whole or in part, at any
time by Borrower provided, however, that any partial prepayment of principal
shall be applied to the last principal and accrued interest payments coming due
under the Note.

Late Charges. If any installment of interest or principal or any other payment
due under this Note is not paid within ten (10) days after the date that the
installment or payment is due, Borrower promises to pay Lender a "late charge"
equal to the greater of Ten Dollars ($10.00) or 5% of the past due payment
required by this Note.

Default Rate. In the event Borrower shall fail to make any one or more payments
on account of interest, principal, charges, or premiums within five (5) days
after the date the same shall become due and payable, as provided herein,
Borrower shall pay to Lender interest on any overdue payment of principal,
interest, charges and premiums at the highest rate allowed by applicable law
(the "Default Rate"), from the date the same shall become due and payable until
the date paid. Following an Event of Default hereunder, the term "Interest Rate"
as used in this Note shall be deemed to be the Default Rate until such time as
such Event of Default is cured, at which point the "Interest Rate" will no
longer be deemed the Default Rate.





--------------------------------------------------------------------------------

Security for Note. All outstanding principal and accrued and unpaid interest is
secured by the “Collateral,” as defined in the Security Agreement of even date
herewith.

Revolving Loan. Provided that Borrower is not in default under this Note, and
provided further that no Event of Default (as that term is defined below) shall
then exist, then Borrower may borrow, prepay and re-borrow under this Note
(“Advancement”), provided however, that at no time shall the aggregate
outstanding principal balance of this Promissory Note exceed the Committed Sum.
In the event that the total amount advanced to or owed by Borrower hereunder,
either at the request of Borrower or otherwise, is greater than the Committed
Sum, then Borrower shall immediately pay to Lender the amount of such excess.
Any requested Advancement to the Borrower made under this Loan shall be made at
the complete discretion of the Lender. The Lender may at is sole and absolute
discretion deny any requested Advancement under the Loan for any reason or no
reason.

Advancement Warrant Coverage. The Lender shall be entitled to a fifty percent
(50%) warrant coverage for any advancement made under this Agreement. The number
of the shares to be issued under the Warrant shall be determined by (1) the
number of shares of Common Stock based on the closing price of the Borrower’s
Common Stock on the last trading preceding the Advancement divided by (2) fifty
percent (50%). The Warrant issued under this Section shall be for a term of two
(2) years with an exercise price of two and 0/100 dollars ($2.00).

Conversion to Common Stock. The Lender shall have the right to convert this
Note, in whole or in part, at any time, into shares of Common Stock of the
Borrower at a rate equal to a number of shares based on the closing price of the
Borrower’s Common Stock on the last trading day preceding the date the parties
agree to the Advancement (the “Conversion Price”). The number of shares of
Common Stock issuable upon a conversion of this Note shall be determined by
dividing (i) the amount of each Advancement made under this Note, which includes
all interest that will be accrued as of the conversion date, including the
Default Interest, (or the portion thereof to be converted in the event of a
partial conversion), less any principal or interest that has been prepaid or
paid, as applicable, as of the date of conversion, by (ii) the related
Conversion Price for each Advancement. Notwithstanding anything to the contrary
in this Note or Loan, conversions to common stock may only be made on
Advancements (or related interest).

Anti-Dilution Protection. In the event, prior to the payment of this Note, the
Borrower shall (i) issue any of its shares of Common Stock as a stock dividend
on shares of Common Stock, (ii) subdivide the number of outstanding shares of
Common Stock into a greater number of shares or (iii) reduce the number of
outstanding shares of Common Stock by combining such shares into a smaller
number of shares, then, in such event, the Conversion Price shall be adjusted to
equal the product of (A) the total number of shares of Common Stock outstanding
immediately prior to such event multiplied by the Conversion Price in effect
immediately prior to such event, divided by (B) the total number of shares of
Common Stock outstanding immediately after such event.








2




--------------------------------------------------------------------------------

In the event, prior to the payment of this Note, the Borrower shall be
recapitalized by reclassifying its outstanding Common Stock (other than into
shares of Common Stock with a different par value, or by changing its
outstanding shares of Common Stock to shares without par value), or in the event
the Borrower or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Borrower or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby the Lender of this Note shall
thereafter have the right to purchase, upon the basis and the terms and
conditions specified in this Note, in lieu of the securities of the Borrower
theretofore purchasable upon the conversion of this Note, such shares,
securities or assets as may be issued or payable with respect to or in exchange
for the number of securities of the Borrower theretofore obtainable upon
conversion of this Note as provided above had such reclassification,
reorganization, recapitalization, consolidation, merger or conveyance not taken
place; and in any such event, the rights of the Lender of this Note to any
adjustment in the number of shares of Common Stock obtainable upon conversion of
this Note, as provided, shall continue and be preserved in respect of any
shares, securities or assets which the Lender becomes entitled to obtain.
Notwithstanding anything herein to the contrary, this Section =shall not apply
to a merger with a subsidiary provided the Borrower is the continuing
Corporation and provided further such merger does not result in any
reclassification, capital reorganization or other change of the securities
issuable under this Note. The foregoing provisions of this Section shall apply
to successive reclassification, capital reorganizations and changes of
securities and to successive consolidation, mergers, sales or conveyances.




In the event the Borrower, at any time while this Note shall remain outstanding,
shall sell all or substantially all of its assets, dissolve, liquidate, or wind
up its affairs (each a “Liquidation Event”), a prompt, proportionate, equitable,
lawful and adequate provision shall be made as part of the terms of any such
Liquidation Event such that the Lender of this Note may thereafter receive, upon
exercise hereof, in lieu of the securities of the Company which it would have
been entitled to receive, the same kind and amount of any shares, securities or
assets as may be issuable, distributable or payable upon any such Liquidation
Event with respect to each share of Common Stock of the Company. Notwithstanding
the preceding, in the event of any Liquidation Event, the right to convert this
Note shall terminate on a date fixed by the Borrower, such date so fixed to be
not earlier than (i) 6:00 p.m., New York time, on the 30th day after the date on
which notice of such termination of the right to convert this Note has been
given by mail to the Lender of this Note at such Lender’s address as it appears
on the books of the Borrower or (ii) the





3




--------------------------------------------------------------------------------

date that the Borrower received sufficient approval of the Liquidation Event
from its shareholders and/or directors, as required by law, if later; provided,
however, that if such Liquidation Event is abandoned prior to its consummation
or is not otherwise consummated within 180 days from the date of notice referred
to in (i) above, then the conversion right of the Holder shall be reinstated.




 

Subordination. This Note shall be subordinate to any other debt obligations of
the Borrower to the extent the proceeds of such debt obligations are used
primarily for the purchase of inventory and other working capital requirements
of the Borrower.




First Right of Refusal. Until this Note has been paid in full or fully
converted, the Lender shall be given not less than 10 days prior written notice
of any proposed sale by the Borrower of its common stock or other securities
convertible into its common stock, except in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity, (ii) the Borrower’s issuance of securities in connection with
strategic license or service agreements and other partnering arrangements so
long as such issuances are not for the purpose of raising capital, (iii) the
Borrower’s issuance of common stock or the issuances or grants of options to
purchase common stock to employees, directors, and consultants, pursuant to the
Borrower’s equity incentive plan or similar individual agreements, (iv)
securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of common stock
issued and outstanding on the date of this Note, and (v) as a result of the
exercise of warrants which are granted or issued pursuant in connection with the
execution and delivery of this Note. The Lender shall have the right during the
10 days following receipt of the notice to purchase for cash or by using the
outstanding balance of this Note including principal, interest, liquidated
damages and any other amount then owing to Lender by the Borrower, such offered
common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale. In the event such terms and
conditions are modified during the notice period, the Lender shall be given
prompt notice of such modification and shall have the right during the 10 days
following the notice of modification to exercise the right to participate in
such offering.




Acceleration; Remedies. Upon the failure of Borrower to make any payment of
principal or interest when due hereunder, or to timely perform any other
obligation due hereunder, or upon the occurrence of an Event of Default, as that
term may be defined below (each such default is hereinafter called an "Event of
Default"), the unpaid principal with interest and all other sums shall at the
option of Lender become immediately due and payable. Failure to exercise this
option shall not constitute a waiver of the right to exercise this option in the
event of any subsequent default. In addition to the right to accelerate all
principal or interest due hereunder, upon the occurrence of an Event of Default,
Lender shall have all rights and remedies available under this Note and the
Security Agreement of even date herewith and all other documents which secure
repayment hereof, available at law or in equity. Notwithstanding anything to the
contrary herein, all such Events of Default hereunder shall be governed by the
notice and cure periods, if any, set forth in the Note or the Security
Agreement, if any.




4




--------------------------------------------------------------------------------

For purposes of this Note, an “Event of Default” shall consist of any of the
following events:

(a)

The Borrower fails to pay any installment of principal, interest or other sum
due under this Note when due and such failure continues for a period of 30 days
after the due date.

(b)

The Borrower shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts; or a court shall enter an order for relief or any such
adjudication or appointment, which case, proceeding or action or order,
adjudication, or appointment, as the case may be, remains undismissed,
undischarged or unbonded for a period of 30 days, then, or any time thereafter
during the continuance of any of such events.

(c) The Borrower shall fail to issue the shares of Common Stock issuable upon
any conversion of this Note within five days following the conversion date, or
to perform in any material respect any of the other material covenants or
agreements contained in this Note and not cure, if possible to cure, such
failure within 10 business days after notice thereof.

(d)

The delisting of the Borrower’s Common Stock from any principal market
(presently the Over-the-Counter Bulletin Board). The Company’s failure to comply
with the requirements for continued listing on a principal market for a period
of 30 consecutive trading days, or notification from the principal market that
the Company is not in compliance with the conditions for such continued listing
on such principal market. The Borrower is subject to a trading suspension on the
principal market that lasts for five or more consecutive trading days.

(e)

The occurrence of a Liquidation Event.

(f)

The Borrower shall fail to timely pay any interest or principal pursuant to any
material indebtedness of the Borrower which results in the acceleration of the
maturity of such indebtedness.

Payment of Costs. In the event this Note is turned over to an attorney at law
for collection after the occurrence of an Event of Default, in addition to the
principal, interest, late charges, and/or premiums due hereunder, Lender shall
be entitled to collect all costs of collection including but not limited to
reasonable attorneys' fees, incurred in connection with protection of or
realization of collateral or in connection with any of Lender's collection
efforts, whether or not suit on this Note or any foreclosure proceeding is
filed, and all such costs and expenses shall be payable on demand and shall also
be secured by the Mortgage.





5




--------------------------------------------------------------------------------

Waiver. As to this Note and the Security Agreement, and any other documents or
instruments evidencing or securing the indebtedness (collectively, the "Loan
Documents"), each Borrower and all guarantors, if any, severally waive all
applicable exemption rights, whether under any state constitution, homestead
laws or otherwise, and also severally waive valuation and appraisement
presentment, protest and demand, notice of protest, demand and dishonor and
nonpayment of this Note, and expressly agree that the maturity of this Note, or
any payment under this Note, may be extended from time to time without in any
way affecting the liability of Borrower.

Waiver of Jury Trial. BORROWER AND LENDER WAIVE ALL RIGHTS TO TRIAL BY JURY OF
ANY SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS OF ANY KIND ARISING UNDER OR
RELATING TO THIS NOTE. BORROWER AND LENDER ACKNOWLEDGE THAT THIS IS A WAIVER OF
A LEGAL RIGHT AND REPRESENT TO ONE ANOTHER THAT THIS WAIVER IS MADE KNOWINGLY
AND VOLUNTARILY. BORROWER AND LENDER AGREE THAT ALL SUCH SUITS, CLAIMS,
COUNTERCLAIMS, AND ACTIONS SHALL BE TRIED BEFORE A JUDGE OF A COURT OF COMPETENT
JURISDICTION, WITHOUT A JURY.

Usury Limitations. It is the intention of the parties to conform strictly to
applicable usury laws from time to time in force, and all agreements between
Borrower and Lender, whether now existing or hereafter arising and whether oral
or written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid to Lender, or collected by Lender, for the use,
forbearance or detention of the money to be loaned hereunder or otherwise,
exceed the maximum amount permissible under applicable usury laws. If under any
circumstances whatsoever fulfillment of any provision hereof or any other Loan
Documents, at the time performance of such provision shall be due, shall involve
an amount or any portion thereof in excess of the limit of validity prescribed
by law, then ipso facto, the payment to be made or the amount to be delivered to
be fulfilled shall be reduced to the limit of such validity; and if under any
circumstances Lender shall ever receive an amount deemed interest, by applicable
law, which would exceed the highest lawful rate, such amount that would be
excessive interest under applicable usury laws shall be applied to the reduction
of the principal amount owing hereunder and not to the payment of interest, or
if such excessive interest exceeds the unpaid balance of principal and other
indebtedness, the excess shall be deemed to have been a payment made by mistake
and shall be refunded to Borrower or to any other person making such payment on
Borrower's behalf. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the indebtedness of Borrower evidenced hereby,
outstanding from time to time shall, to the extent permitted by applicable law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of this Note until payment in full of such indebtedness so that the
actual rate of interest on account of such indebtedness is uniform through the
term hereof. The terms and provisions of this paragraph shall control and
supersede every other provision of all agreements between Lender and Borrower
and any endorser or guarantor of this Note.





6




--------------------------------------------------------------------------------

Severability. In case any provision (or any part of any provision) contained in
this Note shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision (or remaining part of the affected provision) of this
Note, but this Note shall be construed as if such invalid, illegal, or
unenforceable provision (or part thereof) had never been contained herein but
only to the extent it is invalid, illegal, or unenforceable.

Governing Law. Borrower hereby acknowledges, consents and agrees (i) that the
provisions of this Note and the rights of all parties mentioned herein shall be
governed by the laws of the State of Florida and interpreted and construed in
accordance with such laws (excluding the conflict of laws for the State of
Florida) and (ii) that venue for any proceeding instituted to enforce this Note
shall lie in Palm Beach County, Florida, and any objections to such jurisdiction
or venue are hereby waived.

No Waiver by Lender. No failure on the part of Lender to exercise any right or
remedy hereunder, whether before or after the happening of a default shall
constitute a waiver thereof, and no waiver of any past default shall constitute
a waiver of any future default or of any other default. No failure to accelerate
the debt evidenced hereby by reason of default hereunder, or acceptance of a
past due installment, or indulgence granted from time to time shall be construed
to be a waiver of the right to insist upon prompt payment thereafter or to
impose late charges retroactively or prospectively, or shall be deemed to be a
novation of this Note or as a reinstatement of the debt evidenced hereby or as a
waiver of such right or acceleration or any other right, or be construed so as
to preclude the exercise of any right that Lender may have, whether by the laws
of the State of Florida, by agreement, or otherwise. This Note may not be
changed orally, but only by an agreement in writing signed by the party against
whom such agreement is sought to be enforced.

No Offsets. No indebtedness evidenced by this Note shall be deemed to have been
offset or shall be offset or compensated by all or part of any claim, cause of
action, counterclaim or cross-claim, whether liquidated or unliquidated, which
Borrower may have or claim to have against Lender now or hereafter. Furthermore,
in respect to the present indebtedness of, or any future indebtedness incurred
by, Borrower to Lender, Borrower waives, to the fullest extent permitted by law,
the benefits of any applicable law, regulation or procedure that substantially
provides that, if (i) cross-demands for money have existed between persons at
any point in time and (ii) neither demand was barred by the applicable statute
of limitations and (iii) an action is thereafter commenced by one such person,
then the other may assert in his answer the defense of payment in that the two
demands are compensated so far as they equal each other, notwithstanding that an
independent action asserting the claim would at the time of filing the answer be
barred by the applicable statute of limitations.





7




--------------------------------------------------------------------------------

Loss, Theft, Destruction or Mutilation of Note. In the event of the loss, theft
or destruction of this Note, upon Lender's written request, accompanied by an
indemnification and/or security reasonably satisfactory to Borrower, or in the
event of the mutilation of this Note, upon Lender's surrender to the Borrower of
the mutilated Note, Borrower shall execute and deliver to such party or Lender,
as the case may be, a new promissory note in form and content identical to this
Note in lieu of the lost, stolen, destroyed or mutilated Note.

Relationship of Parties. THE RELATIONSHIP BETWEEN BORROWER AND LENDER IS, AND AT
ALL TIMES SHALL REMAIN, SOLELY THAT OF DEBTOR AND CREDITOR, AND SHALL NOT BE, OR
BE CONSTRUED TO BE, A JOINT VENTURE, EQUITY VENTURE, PARTNERSHIP OR OTHER
RELATIONSHIP OF ANY NATURE.

Unconditional Payment. If any payment received by Lender hereunder shall be
deemed by a court of competent jurisdiction to have been a voidable preference
or fraudulent conveyance under any bankruptcy, insolvency or other debtor relief
law, then the obligation to make such payment shall survive any cancellation or
satisfaction of this Note or return thereof to Borrower and shall not be
discharged or satisfied with any prior payment thereof or cancellation of this
Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand. No release of any security for this Note or any party
liable for payment of this Note shall release or affect the liability of
Borrower or any other party who may become liable for payment of all or any part
of the indebtedness evidenced by this Note. Lender may release any guarantor,
surety or indemnitor of this Note from liability, in every instance without the
consent of Borrower hereunder and without waiving any rights which Lender may
have hereunder or under the Loan Agreement or Mortgage or under applicable law
or in equity.

Ambiguity and Construction of Certain Terms. Neither this Note nor any
uncertainty or ambiguity herein shall be construed or resolved against Lender by
virtue of the fact that such document has originated with Lender as drafter.
Borrower acknowledges that it has reviewed this Note and has had the opportunity
to consult with counsel on same. This Note, therefore, shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto. All personal
pronouns used herein, whether used in the masculine, feminine or neuter gender,
shall be deemed to include all other genders; the singular shall include the
plural and vice versa. Titles of articles and sections are for convenience only
and in no way define, limit, amplify or describe the scope or intent of any
provisions hereof. "Herein," "hereof" and "hereunder" and other words of similar
import refer to this Note as a whole and not to any particular section,
paragraph or other subdivision; "Section" refers to the entire section and not
to any particular subsection, paragraph of other subdivision. Reference to days
for performance shall mean calendar days unless Business Days are expressly
indicated.





8




--------------------------------------------------------------------------------

Joint and Several Liability. If Borrower consists of more than one (1) person,
corporation or other entity, the obligations and liabilities of such persons,
corporations or other entities under this Note, under the Loan Agreement and the
Mortgage shall be joint and several, and the word "Borrower" shall mean all or
some or any of them, as the context may require.

Time of the Essence. Time is of the essence to each and every provision of this
Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOLLOWS.]
































9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
on its behalf under seal on the date first written above.




 

GELTECH SOLUTIONS, INC.

 

 

 

 

 

Michael Hull

 

Chief Financial Officer




















































[Signature Page to $4,000,000.00 Revolving Promissory Note]














10


